Valente, J.
In this action plaintiff seeks to recover damages allegedly suffered through acts of trespass when the building on defendant’s land was demolished.
It is the plaintiff’s contention that the defendant in demolishing its building thereby destroyed and removed the protection of the party wall and exposed it to the elements. The defendant contends that the work of demolition was done legally, *1022carefully and in a workmanlike manner, and all statutory requirements were complied with.
Upon the evidence adduced, I am of the opinion that plaintiff has no cause of action. Plaintiff’s easement in the party wall is an easement of support of her building only. (357 E. 76th St. Corp. v. Knickerbocker Ice Co., 263 N. Y. 63.) The adjoining owner may not act in connection, with the division wall as to cause injury to the adjoining owner; if he does, he is, of course, liable for any resulting injury or damage; but for any incidental damage which may result, where the demolition work is properly performed, there can be no recovery. (Negus v. Becker, 143 N. Y. 303.)
Judgment for the defendant dismissing the complaint